                      UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF FLORIDA
                                  Miami Division

                             Case Number: 18-21924-CIV-MORENO

 WORLDSPAN MARINE INC., a Canadian
 corporation, CSPAN FINANCIAL, LLC, a
 Florida limited liability company, and
 WEDMORE FINANCIAL, LLC, a Florida
 limited liability company,

               Plaintiffs,
 vs.

 COMERICA BANK, a Texas banking
 association KURT YOUNKER, an individual,
 BARRY SHAW, an individual, CYNTHIA
 JONES, an individual, HARRY SARGEANT
 III, an individual, DEBORAH SARGEANT,
 an individual, MERVYN MONGER, an
 individual, and KEVIN KIRKEIDE, an
 individual,

             Defendants.
_________________________________________/

         ORDER ADOPTING MAGISTRATE JUDGE LOUIS’S REPORT AND
         RECOMMENDATION AND DISMISSING CASE WITH PREJUDICE

       THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate

Judge, for a Report and Recommendation on Defendants’ Motions to Dismiss Amended

Complaint, filed on June 21, 2019. The Magistrate Judge filed a Report and Recommendation

(D.E. 129) on February 27, 2020. The Court has reviewed the entire file and record. The Court

has made a de novo review of the issues that the objections to the Magistrate Judge’s Report and

Recommendation present, and being otherwise fully advised in the premises, it is

       ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and

Recommendation is AFFIRMED and ADOPTED. Plaintiffs have now had multiple chances to
allege their claims against the Defendants but have failed to cure the deficiencies identified in their

original complaint. The amended complaint, like the original complaint, still comprises an

impermissible shotgun pleading and fails to state a claim for which relief can be granted.

       Accordingly, it is

       ADJUDGED that Defendants’ Motions to Dismiss Amended Complaint are GRANTED,

and the case is DISMISSED with PREJUDICE.



       DONE AND ORDERED in Chambers at Miami, Florida, this 31st of March 2020.




                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE

Copies furnished to:

United States Magistrate Judge Lauren F. Louis

Counsel of Record




                                                  2
